Filed 11/6/15 P. v. Debruce CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063544

v.                                                                       (Super.Ct.No. RIF1402818)

TANYA ROCHELLE DEBRUCE,                                                  OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Helios (Joe) Hernandez,

Judge. Affirmed.

         Robert E. Boyce, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Tanya Rochelle Debruce pled guilty to possession of

methamphetamine while in the Robert Presley Detention Center (count 1; Pen. Code,




                                                             1
§ 4573.6)1 and admitted an allegation she had suffered a prior strike conviction (§§ 667,

subds. (c), (e)(1), 1170.12, subd. (c)(1)). Pursuant to the terms of her plea agreement, the

court sentenced defendant to a determinate term of four years’ imprisonment.

       After defendant filed the notice of appeal, this court appointed counsel to represent

her. Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal. 3d
436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

statement of the facts, and identifying two potentially arguable issues: (1) whether

section 1170.18 may apply to defendant’s conviction to reduce her offense from a felony

to a misdemeanor; and (2) whether, assuming section 1170.18 would not apply to reduce

defendant’s offense to a misdemeanor, such purportedly disparate treatment violates

constitutional principles of equal protection. We affirm.

                      I. FACTUAL AND PROCEDURAL HISTORY

       On August 5, 2014, the People charged defendant by felony complaint with

possession of methamphetamine while in the Robert Presley Detention Center (count 1;

§ 4573.6) and alleged defendant had suffered a prior strike conviction (§§ 667, subds. (c),

(e)(1), 1170.12, subd. (c)(1)) and prior prison term (§ 667.5, subd. (b)). On February 18,

2015, defendant entered into a plea agreement with the People whereby she agreed to

plead guilty to the count 1 offense and admit the prior strike conviction. In return, the

People agreed to the imposition of the low term of two years on the count 1 offense,

doubled pursuant to the strike prior, and dismissal of the prior prison term allegation.

       1   All further statutory references are to the Penal Code unless otherwise indicated.

                                              2
       On the same date, the court asked defendant if she understood everything in her

plea forms.2 She responded: “Yes. Four years and 85.” Defendant then entered the plea

contemplated in the agreement. She admitted that on July 4, 2014, she possessed

methamphetamine while in the Robert Presley Detention Center. On March 20, 2015, the

court sentenced defendant to four years’ imprisonment.3 The court dismissed the prior

prison term allegation.

       On April 28, 2015, defendant filed a notice of appeal indicating she was appealing

“based on the sentence or other matters occurring after the plea” and “challenges the

validity of the plea.” Defendant also checked a box indicating another basis for the plea:

“I need this case to be reconsidered under Prop[osition] 47 to be reduced to a

misdemeanor from a felony charge . . . .” Defendant requested a certificate of probable

cause asserting: “I want to be retried in court under the [P]rop[osition] 47 law for this

charge to be reduced from a felony to a misdemeanor. Also on this case I was suppose[d]

to get [four] [years] at 80% not 85% . . . .” The court denied the request for a certificate

of probable cause, noting “you do not need a certificate of probable cause to file for

Prop[osition] 47 relief.”

                                      II. DISCUSSION

       We offered defendant an opportunity to file a personal supplemental brief, which

she has not done. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

       2   At the same hearing, defendant entered guilty pleas in two additional cases.

       3   At the same hearing, defendant entered a guilty plea in a fourth case.

                                              3
have independently reviewed the record for potential error and find no arguable issues.

(See People v. Delapena (2015) 238 Cal. App. 4th 1414, 1428-1429 [no violation of equal

protection to require sentenced defendants to file a petition for relief under § 1170.18 as

opposed to yet-to-be sentenced defendants who are not so required].)

                                    III. DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                KING
                                                                                              J.


We concur:

HOLLENHORST
          Acting P. J.

McKINSTER
                           J.




                                             4